MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                          Aug 31 2016, 9:22 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Terry A. White                                           Gregory F. Zoeller
Evansville, Indiana                                      Attorney General of Indiana
                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Beth Ann Bailey,                                         August 31, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1511-CR-2024
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable Kelli E. Fink
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1504-F5-002084



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016      Page 1 of 11
                                           Statement of the Case
[1]   In this discretionary interlocutory appeal, Beth Ann Bailey (“Bailey”) attempts

      to appeal the trial court’s interlocutory order, which granted in part and denied

      in part her motion to suppress evidence. Because Bailey failed to timely file her

      notice of appeal after this Court accepted jurisdiction over this discretionary

      interlocutory appeal and because we find no extraordinary compelling reasons

      to restore her forfeited right to this interlocutory appeal, we dismiss the appeal.


[2]   We dismiss.1


                                                           Issue
             Whether this discretionary interlocutory appeal should be dismissed
             because Bailey failed to timely file a notice of appeal. 2

                                                          Facts
[3]   Because of our disposition of this appeal, we will not delve into detailed facts

      surrounding the events leading up to the search of Bailey’s house. On April 8,

      2015, around midnight, Evansville police officers—after smelling the “heavy”




      1
        In a separate opinion, issued contemporaneously with this opinion, we also dismiss the discretionary
      interlocutory appeal of Bailey’s husband and co-defendant, Hilton Hazelwood. See Hazelwood v. State, 82A01-
      1511-CR-2039.
      2
        As part of her appeal, Bailey challenged the trial court’s partial denial of her motion to suppress. As part of
      the State’s cross-appeal, the State raised this challenge to the timeliness of the notice of appeal and also raised
      a challenge to the trial court’s partial grant of Bailey’s suppression motion. Because we conclude that the
      State’s argument regarding the timeliness of Bailey’s notice of appeal is dispositive, we address only that
      issue.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016                Page 2 of 11
      odor of “green” 3 or raw marijuana emanating from the house of Bailey and her

      husband, Hilton Hazelwood (“Hazelwood”)—went to the house to conduct a

      “knock and talk.” (Tr. 10, 14). When the officers went onto the porch of the

      house, the odor of the green marijuana “intensified[.]” (Tr. 13). Bailey and

      Hazelwood, who came outside their house and onto the porch, declined to

      consent to a search of their home. The officers placed Bailey and Hazelwood in

      handcuffs, informed them that they were going to obtain a search warrant, and

      took them inside the house. During a protective sweep of the house, officers

      searched the basement and discovered over fifty marijuana plants and grow

      lights. When filing the affidavit for a search warrant, the officers relied on the

      smell of marijuana and the marijuana found in the basement during the

      protective sweep. The Honorable Richard D’Amour signed the search warrant

      at 2:30 a.m. on April 9, 2015. Upon execution of the search warrant, the

      officers found some marijuana plants and shears used to trim the plants into a

      form in preparation for sale. The officers also found some marijuana smoking

      pipes.


[4]   The State charged Bailey with Count I, Level 5 felony dealing in marijuana

      (based on the amount of marijuana weighing at least ten pounds);4 Count II,




      3
       During the suppression hearing, an officer testified that “green” marijuana was “unburned, unsmoked . . .
      marijuana . . . from a plant or like something that’s been freshly packaged.” (Tr. 11).
      4
          IND. CODE § 35-48-4-10.


      Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016          Page 3 of 11
      Level 6 felony maintaining a common nuisance;5 and Count III, Class B

      misdemeanor possession of marijuana (based on growing or cultivating

      marijuana).6 The State also charged Hazelwood with these same three charges.


[5]   Subsequently, on May 27, 2015, Bailey filed a motion to suppress the marijuana

      seized by police. Bailey asserted that the protective sweep search violated her

      rights against unreasonable search and seizure under both the United States and

      Indiana Constitutions. She also argued that the search warrant was “deficient”

      and “illegal” because it was “predicated upon evidence unlawfully obtained by

      a trespassing police officer.” (App. 13). That same day, Hazelwood filed an

      identical motion to suppress.7


[6]   On June 18, 2015, the trial court held a consolidated hearing on Bailey’s and

      Hazelwood’s suppression motions. Thereafter, on September 17, 2015, the trial

      court issued a joint order in which it granted in part and denied in part the

      suppression motions (“interlocutory order”). Specifically, the trial court’s

      interlocutory order provided as follows:

                 Officers initially went to the residence of the defendants [Bailey
                 and Hazelwood] after they identified the odor of marijuana
                 coming from the residence. The officer then conducted a “knock
                 and talk,” at which time the defendants declined to give consent




      5
       I.C. § 35-48-4-13. This statute has since been repealed, effective July 1, 2016. See P.L. 59-2016, § 8. A
      charge for maintaining a common nuisance is now codified under INDIANA CODE § 35-45-1-5.
      6
          I.C. § 35-48-4-11.
      7
          Bailey and Hazelwood were represented by the same attorney and continue to be so on appeal.


      Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016            Page 4 of 11
              for officers to enter the residence. Officers then handcuffed the
              defendants, entered the home, placed the defendants on the
              couch, and conducted a protective sweep of the home. The
              officers did not have a search warrant when they entered the
              home, and there were no exigent circumstances to justify a
              warrantless entry into the home. Any observations made or
              evidence found by the officers during this warrantless entry and
              the subsequent protective sweep are suppressed.

              Law enforcement officers then obtained a search warrant for the
              residence based on their initial smell of marijuana and
              observations made during the initial entry and protective sweep.
              Probable cause to search the residence existed even without the
              evidence that the court has ordered suppressed because the
              search warrant was also based on officers’ testimony that they
              smelled the odor of marijuana and were able to identify the odor
              as coming from the residence of the defendants.

              Therefore, any evidence first observed during the initial entry and
              protective sweep into the residence is ordered suppressed. Any
              other evidence which was first observed only after the execution
              of the search warrant is not suppressed.

      (App. 9-10).


[7]   On October 15, 2015, Bailey filed a motion to certify the interlocutory order for

      appeal. Six days later, the trial court granted Bailey’s motion and certified its

      order for interlocutory appeal. Thereafter, on November 19, 2015, Bailey filed

      a motion with this Court seeking permission to file an interlocutory appeal. On

      December 18, 2015, our Court granted Bailey’s motion and accepted




      Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016   Page 5 of 11
      jurisdiction over this discretionary interlocutory appeal.8 Our order specified

      that Bailey was required to comply with Appellate Rule 14(B)(3), which

      required, in relevant part, that Bailey file her notice of appeal “within fifteen

      (15) days of the Court of Appeals’ order accepting jurisdiction over the

      interlocutory appeal.” Therefore, Bailey’s notice of appeal was due on or

      before January 4, 2016.9 Bailey filed her notice of appeal on January 5, 2016.


[8]   After Bailey filed her Appellant’s Brief, the State filed a motion to dismiss her

      interlocutory appeal, arguing that she had failed to timely file her notice of

      appeal. Specifically, the State argued that Bailey’s notice of appeal was one day

      late and that there were no “extraordinary compelling reasons” to excuse her

      failure to timely file her notice of appeal. (State’s Motion to Dismiss at 2)

      (quoting In re Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014)).


[9]   Bailey filed a response in opposition to the State’s motion. She acknowledged

      that our Court issued its order on December 18, 2015 and that she was required

      to file her notice of appeal within fifteen days of that order, or in this case, by

      January 4, 2016. To excuse her failure, she argued that “the Clerk of the Court

      did not provide notice of the Court’s Order until 4:01 P.M. . . .” (Bailey’s

      Opposition Motion at 1). Bailey contended that the time of 4:01 p.m. was

      “CST” or Central Standard Time, which would then make it at 5:01 “EST” or




      8
          The file stamp for our Court’s December 18, 2015 order indicates that the order was entered at 2:57 p.m.
      9
       Fifteen days from December 18, 2015 was Saturday January 2, 2016; however, because that day was a non-
      business day, the due date for the notice of appeal was Monday January 4, 2016. See Ind. Appellate Rule 25.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016             Page 6 of 11
       Eastern Standard Time and “after the close of business on Friday, December

       18, 2015.” Id. Bailey reasoned that because she “did not receive notice of the

       Courts [sic] action until after close of business” then “fairness would dictate”

       that she could start the calculation for her fifteen-day due date on the following

       business day, Monday December 21, 2015, and that fifteen days from

       December 21st was January 5, 2016, thereby making her notice of appeal

       “timely[.]” Id. at 2. Bailey alternatively argued that this Court should consider

       the merits of her interlocutory appeal despite the admittedly one-day late filing

       of her notice of appeal.


[10]   On July 5, 2016, our Court’s motions panel denied the State’s motion to

       dismiss but was divided on its ruling. (Kirsch, Brown, JJ., concur, Sharpnack,

       Sr. J., dissents). Thereafter, the State filed its Appellee’s Brief and raised cross-

       appeal issues. In relevant part, the State re-raised its motion to dismiss Bailey’s

       appeal.


                                                   Decision
[11]   As part of its cross-appeal, the State argues that Bailey has “forfeited her right to

       pursue this interlocutory appeal by filing an untimely notice of appeal[,]” and it

       asks this Court to “revisit the motion panel’s ruling that declined to dismiss

       Bailey’s appeal due to an untimely notice of appeal.” (State’s Br. 14).


[12]   In response to the State’s cross-appeal argument, Bailey asks this Court to

       “incorporate by reference” her opposition motion previously filed with this

       Court and contends that the motion panel’s decision is now “law of the case”

       Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016   Page 7 of 11
       that cannot be reviewed. (Bailey’s Reply Br. 6). We decline Bailey’s

       incorporation request and disagree with her contention.


[13]   In regard to her incorporation request, we direct Bailey’s attention to Indiana

       Appellate Rule 46(B)(2), which provides that argument contained in an

       appellee’s brief “shall address the contentions raised in the appellant’s

       argument.” Bailey, as cross-appellee, may not evade this requirement by

       referring us to arguments found in a motion filed at some earlier point in the

       case. See Oxley v. Lenn, 819 N.E.2d 851, 856 (Ind. Ct. App. 2004) (citing Pluard

       ex rel. Pluard v. Patients Compensation Fund, 705 N.E.2d 1035, 1038-39 (Ind. Ct.

       App. 1999) (holding that an attempt to incorporate an entire argument raised

       and argued in the trial court by reference in a footnote does not comply with

       either the letter or the spirit of the former Appellate Rules), trans. denied).


[14]   Furthermore, in regard to her contention that we cannot review a motions

       panel decision, we note that although our motions panel has already ruled on

       the State’s motion to dismiss, “[i]t is well established that we may reconsider a

       ruling by our motions panel.” Wise v. State, 997 N.E.2d 411, 413 (Ind. Ct. App.

       2013). “This court, while reluctant to overrule orders issued by the motions

       panel, does have inherent authority to reconsider any decision while an appeal

       remains pending.” Estate of Mayer v. Lax, Inc., 998 N.E.2d 238, 245 (Ind. Ct.

       App. 2013) (citing Simon v. Simon, 957 N.E.2d 980, 987 (Ind. Ct. App. 2011)),

       trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016   Page 8 of 11
[15]   Here, Bailey has attempted to bring this appeal as a discretionary interlocutory

       appeal. Accordingly, Appellate Rule 14(B) applies and sets forth the procedure

       to be followed for initiating such an appeal. The part of this procedure that is at

       issue here is the requirement that Bailey was to file her notice of appeal “within

       fifteen (15) days” of our Court’s “order accepting jurisdiction over the

       interlocutory appeal.” App. R. 14(B)(3).


[16]   Our Court issued its order accepting jurisdiction over this discretionary

       interlocutory appeal on December 18, 2015, and the order specified that Bailey

       was required to comply with Appellate Rule 14(B)(3). Based on the date of the

       order, Bailey’s notice of appeal was due on or before January 4, 2016. 10 See

       App. R. 14(B)(3). Bailey filed her notice of appeal one day late on January 5,

       2016.


[17]   Appellate Rule 9(A)(5) provides that “unless the Notice of Appeal is timely

       filed, the right to appeal shall be forfeited[.]” Our supreme court, however, has

       explained that an appellate court may restore a right of appeal that has been

       forfeited if there are “extraordinarily compelling reasons to do so.” In re

       Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014).


[18]   In O.R., our supreme court concluded that, in an appeal of a father seeking to

       challenge the adoption of his child, there were extraordinarily compelling




       10
         As explained above, fifteen days from December 18, 2015 was Saturday January 2, 2016, but, because that
       day was a non-business day, the due date for the notice of appeal was Monday January 4, 2016.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016       Page 9 of 11
       reasons that existed to restore the father’s forfeited right to appeal. Id. at 972.

       In so finding, the O.R. Court cited to: (1) Appellate Rule 1, which provides that

       our Court may permit deviation from the Appellate Rules; (2) the father’s

       timely attempt to initiate an appeal before the deadline for filing his notice of

       appeal; and (3) the parent-child relationship as a fundamental liberty interest

       and one of the most valued relationship of our culture. Id. Although not

       specifically enunciated by the O.R. Court, implicit in the Court’s finding of

       extraordinarily compelling reasons was the fact that the father would have been

       forever precluded from appealing the trial court’s adoption order.


[19]   Here, however, Bailey is attempting to file a discretionary interlocutory appeal;

       therefore, she is not forever precluded from appealing the trial court’s ruling on

       her motion to suppress. Indeed, Bailey would be able to appeal the trial court’s

       ruling on her suppression motion following a conviction and timely trial

       objection to the admission of the challenged evidence. See Danner v. State, 931

       N.E.2d 421, 426 (Ind. Ct. App. 2010) (explaining that “[w]here a defendant

       does not perfect an interlocutory appeal from a trial court’s ruling on a motion

       to suppress, but objects to the admission of the evidence at trial, the issue on

       appeal is . . . framed as whether the trial court abused its discretion by admitting

       the evidence at trial”), trans. denied. Thus, we find no extraordinary compelling

       reasons to restore Bailey’s forfeited right to this discretionary interlocutory

       appeal, and we dismiss the appeal. See Blinn v. Dyer, 19 N.E.3d 821, 822 (Ind.

       Ct. App. 2014) (explaining that “while we may waive the apparent Appellate

       Rule 9(A)’s forfeiture requirement, we need not do so”). Cf. Morales v. State, 19

       Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016   Page 10 of 11
       N.E.3d 292 (Ind. Ct. App. 2014) (reviewing the appeal of a pro se post-

       conviction petitioner who filed his notice of appeal one day late where he could

       have petitioned for rehearing to show timely compliance with the notice of

       appeal filing requirement under the prison mailbox rule), trans. denied.


[20]   Dismissed.11


       Bradford, J., and Altice, J., concur.




       11
          Our decision to dismiss this appeal should not be construed to reflect our position on the merits of the
       issues raised in the parties’ appellate briefs.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1511-CR-2024 | August 31, 2016            Page 11 of 11